DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 103  rejection of claims 2-5, 8-12, 15-19 and 22 have been considered and found persuasive due to arguments on pages 8-9 of the Applicants Remarks, and the rejection has been withdrawn. See detailed reason for allowance below. 

Allowable Subject Matter
Claims 2, 4, 8-9, 11, 15,-16, 18, 22-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Kim et al. (US 2015/0340031) in view of Hwa et al. (KR 20170027589): Kim teaches a system comprising: one or more sensors; and one or more processors configured to: obtain a request input using the one or more sensors ([Fig. 1] input unit; camera and microphone),
analyze the request input using an action model to select a first action ([Fig. 2] [0076] [0104] the controller 180 analyzes the received user’s voice a user’s intention about which operation the user wants to perform; when the user speaks “call Yeong-hae Oh” to the microphone 122, the controller 180 confirms that the user is going to activate the operation mode of the mobile terminal 100 in a call mode to analyze the user's intention; the controller 180 generates a response list according to the analyzed user’s intention), 
output a notification prior to performing the first action ([Fig. 2] [0077] output a primary response according to the analyzed user’s intention in a voice; the sound output module 152 outputs in a voice the primary response “I will make a call to Yeong-hae Oh” as a response to the user's utterance of “call Yeong-hae Oh”), 
obtain a reaction input in response to the notification ([Fig. 2] [0082] the camera 121 captures a response image of the user with respect to the primary response output in a voice; the user's response is an expression of the user's face or a user's gesture), 
analyze the reaction input using a reaction classifier to determine an expression response of a user ([Fig. 2] [0083] the controller 180 analyzes a user's response expression through the captured user image), 
in accordance with a determination that the expression response of the user corresponds to a positive expression response, perform the first action ([Fig. 2] [0092-0093] the controller 180 determines whether the user's expression response is positive according to the analyzed result of user's expression response; when the user's response is positive, the controller 180 performs an operation corresponding to the primary response output by the sound output module 152).
The difference between the prior art and the claimed invention is that Kim does not explicitly teach determine an emotional response of a user; the emotional response of the user corresponds to a positive emotional response.
Hwa teaches determine an emotional response of a user; the emotional response of the user corresponds to a positive emotional response ([Fig. 9] [pg. 16 para. 2&4] the electronic device 400 analyzes the acquired image to determine the user's feelings; the user’s feelings include positive emotions as user emotions that can be expressed in response to the output search results; the electronic device 400 determines that the user is satisfied with the output search results based on the positive user’s feelings, and performs actions associated with the action 905 in response thereto).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kim with teachings of Hwa by modifying the process of extracting a user’s expression as taught by Kim to include determine an emotional response of a user and determine the emotional response of the user corresponds to a positive emotional response as taught by Hwa for the benefit of controlling an operation of the electronic device based on the emotion of the user (Hwa [Abstract]).
The difference between the prior art and the claimed invention is that Kim nor Hwa explicitly teach modify the action model in a manner that strengthens the relationship between the request input and the first action, and modify the action model in a manner that weakens the relationship between the request input and the first action.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kim and Hwa to include modify the action model in a manner that strengthens the relationship between the request input and the first action, and modify the action model in a manner that weakens the relationship between the request input and the first action. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshikawa (JP H06139044 A) teaches a device equipped with a emotion variable changes according to a desire for approval, which represents an emotion desired to be approved by a human, and the human being approves it (for example, it is recognized by the user or interacts intimately with the user). Depending on the degree of satisfaction of the approval desire, the emotional variable changes according to the desire to achieve the desire of the human being, and the emotional variable changes from the human being. It changes in a positive or negative direction according to the degree of achievement of the above-mentioned desire for a given request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656